DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Throughout the specification Applicant uses the phrase “to move to a first direction.” It is unclear what it means to move “to” a direction since a direction is not an exact position. For example, in paragraph [0049] of Applicant’s specification, Applicant recites “causing the round blade 102 to move to a first direction B1.” For purposes of expediting examination, the examiner will interpret “to a first direction” as --in a first direction.-- All instances must be corrected. 
In the paragraph beginning in the middle of page 29 of Applicant’s disclosure, the statement: 
To paraphrase the above description, a movement distance in which the round blade carriage 103 moves per unit time to the first direction B1 is greater than a movement distance in which the blade edge 102e moves per unit time in the rotation direction in which the round blade 102 rotates.
	
	The above language appears to state that linear speed of the carriage is greater than the rotational speed of the blade edge. However, everywhere else in the specification, and in the claims, Applicant states that the rotational speed of the blade edge is greater than the linear speed of the cutter carriage. 
	Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 8, 12, and 14, Applicant recites “the round blade to move to a first direction.” This language is vague and indefinite because it is unclear what it means to move “to” a direction. A direction is not an exact position thus something cannot move “to” a direction. It appears that the phrase, --the round blade to move in a first direction-- would be more appropriate. 
Claim 2 has a similar problem. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 of the instant application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/924,518 in view of Koshio et al. (US 2012/0211153). As outlined in the below table claim 4 of the copending application recites all the claimed structure of claim 1 of the instant application except for the thickness of the round blade being not less than 1 mm: 
Instant Application
Copending Application SN 16/924,518
1. A cutter device comprising: 
     a transport unit for transporting a medium; 
1. A cutter device comprising: a transport unit for transporting a medium;
a round blade configured to move, while rotating, in a width direction intersecting a transport direction in which the medium is transported; and 
a round blade configured to move, while rotating, in a width direction intersecting a transport direction in which the medium is transported; 
a fixed blade provided along the width direction, 
wherein a rotation direction in which the round blade rotates when the medium is cut by causing the round blade to move to a first direction of the width direction coincides with the first direction, 
a fixed blade provided along the width direction;
(claim 3) wherein a rotation direction in which the round blade rotates when the medium is cut by causing the round blade to move to the first direction coincides with the first direction.
a rotational speed at which the round blade rotates when the medium is cut by causing the round blade to move to the first direction is set greater than a speed at which the round blade is caused to move to the first direction, 
(claim 4) wherein a rotational speed at which the round blade rotates when the medium is cut by causing the round blade to move to the first direction is set greater than a speed at which the round blade is caused to move to the first direction.

Koshio et al. teach a similar cutter device including a round blade 11 that has a thickness of  not less than 1mm (“The thickness of the circular cutter 11 is in a range of not less than 0.1 mm to not more than 1.0 mm,” Koshio et al., paragraph [0034]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Koshio et al. with the cutter device recited in claim 4 of the copending application because It would have been obvious to try. Using a 1 mm thick round blade as taught by Koshio et al. would yield the predictable result of successfully separating the media being cut. 
This is a provisional nonstatutory double patenting rejection.

Claim 2 of the instant application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/924,518 in view of Moriwaki (JP 04-331094). As outlined in the below table claim 4 of the copending application recites all the claimed structure of claim 2 of the instant application except for the rake angle of the round blade not being less than 70 degrees: 
Instant Application
Copending Application SN 16/924,518
2. A cutter device comprising: 
     a transport unit for transporting a medium; 
1. A cutter device comprising: a transport unit for transporting a medium;
a round blade configured to move, while rotating, in a width direction intersecting a transport direction in which the medium is transported; and 
a round blade configured to move, while rotating, in a width direction intersecting a transport direction in which the medium is transported; 
a fixed blade provided along the width direction, 
wherein a rotation direction in which the round blade rotates when the medium is cut by causing the round blade to move to a first direction of the width direction coincides with the first direction, 
a fixed blade provided along the width direction;
(claim 3) wherein a rotation direction in which the round blade rotates when the medium is cut by causing the round blade to move to the first direction coincides with the first direction.
a rotational speed at which the round blade rotates when the medium is cut by causing the round blade to move to the first direction is set greater than a speed at which the round blade is caused to move to the first direction, 
(claim 4) wherein a rotational speed at which the round blade rotates when the medium is cut by causing the round blade to move to the first direction is set greater than a speed at which the round blade is caused to move to the first direction.


Moriwaki teach a similar cutter device including a round blade 5 that has a rake angle of not less than 70 degrees (the angle α can be from 80-100 degrees, Moriwaki, paragraph [0011]; Fig. 1[b]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Moriwaki with the invention recited in claim 4 of the copending application for the advantage of reducing paper powder when cutting coated paper (Moriwaki, paragraph [0008]). 
This is a provisional nonstatutory double patenting rejection.

Claim 3 of the instant application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/924,518 in view of Moriwaki (JP 04-331094), as applied to claim 2 above, and further in view of Koshio et al. (US 2012/0211153). 
With respect to claim 3, claim 4 of the copending application in view of Moriwaki disclosed the claimed cutter device except that they are silent on the thickness of the round blade. However, Koshio et al. teach a similar cutter device including a round blade 11 that has a thickness of  not less than 1mm (“The thickness of the circular cutter 11 is in a range of not less than 0.1 mm to not more than 1.0 mm,” Koshio et al., paragraph [0034]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Koshio et al. with the cutter device recited in claim 4 of copending application in view of Moriwaki because it would have been obvious to try. Using a 1 mm thick round blade as taught by Koshio et al. would yield the predictable result of successfully separating the media being cut. 

Claim 4 of the instant application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/924,518 in view of Koshio et al. (US 2012/0211153), as applied to claim 1 above, and further in view of Ishikura (JP 2000-317882). 
With respect to claim 4 of the instant application, claim 4 of the copending application in view of Koshio et al. disclose the claimed invention except for the thickness of the fixed blade being not less than 1mm. However, Ishikura teaches a cutting device including a movable blade 2 and a fixed blade 1 in which the fixed blade is 1.5 mm thick (see abstract of Ishikura). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Ishikura with the cutter device in claim 4 of the copending application in view of Koshio for the advantage of providing a strong fixed blade that can withstand the movement of the movable blade without warping or bending.  

Claim 5 of the instant application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/924,518 in view of Koshio et al. (US 2012/0211153), as applied to claim 1 above, and further in view of JP 7-48395. 
With respect to claim 5 of the instant application, claim 4 of the copending application in view of Koshio et al. disclose the claimed invention except for the rake angle of the fixed blade being not less than 70 degrees. However, JP 7-48395 teaches a cutting device including a round blade 1 and a fixed blade 2 in which the fixed blade has a rake angle of 80 degrees (page 2 of the machine translation of JP 7-48395 indicates a rake angle of 10 degrees. However, this angle is measured from the horizontal. Applicant defines the rake angle measured from the vertical which in this case would make the rake angle 80 degrees). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of JP 7-48395 with the cutter device in claim 4 of the copending application in view of Koshio for the advantage reducing the generation of chips and the like during cutting (JP 7-48395, page 1, lines 1-4 of the machine translation). 

Claim 6 of the instant application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/924,518 in view of Koshio et al. (US 2012/0211153) and Sanpei (JP 09-076190). As outlined in the below table claim 4 of the copending application recites all the claimed structure of claim 6 of the instant application except for the cutter being in a printing apparatus and except for the thickness of the round blade being not less than 1 mm: 
Instant Application
Copending Application SN 16/924,518
6. A printing apparatus comprising: a transport unit for transporting a medium; 
1. A cutter device comprising: a transport unit for transporting a medium;
a printing unit configured to perform printing on the medium;
(see below)
a round blade configured to move, while rotating, in a width direction intersecting a transport direction in which the medium is transported; and 
a round blade configured to move, while rotating, in a width direction intersecting a transport direction in which the medium is transported; 
a fixed blade provided along the width direction, 
wherein a rotation direction in which the round blade rotates when the medium is cut by causing the round blade to move to a first direction of the width direction coincides with the first direction, 
a fixed blade provided along the width direction;
(claim 3) wherein a rotation direction in which the round blade rotates when the medium is cut by causing the round blade to move to the first direction coincides with the first direction.
a rotational speed at which the round blade rotates when the medium is cut by causing the round blade to move to the first direction is set greater than a speed at which the round blade is caused to move to the first direction, 
(claim 4) wherein a rotational speed at which the round blade rotates when the medium is cut by causing the round blade to move to the first direction is set greater than a speed at which the round blade is caused to move to the first direction.


Sanpei teaches a similar cutting device 5 disposed in a printing apparatus (as shown in Fig. 1 of Sanpei). The printing apparatus including a printing unit 2,3 configured to perform printing on a medium 1. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Sanpei with claim 4 of the copending application for the advantage of applying print to the medium being cut. 
Koshio et al. teach a similar cutter device including a round blade 11 that has a thickness of  not less than 1mm (“The thickness of the circular cutter 11 is in a range of not less than 0.1 mm to not more than 1.0 mm,” Koshio et al., paragraph [0034]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Koshio et al. with the cutter device recited in claim 4 of the copending application because It would have been obvious to try. Using a 1 mm thick round blade as taught by Koshio et al. would yield the predictable result of successfully separating the media being cut. 
This is a provisional nonstatutory double patenting rejection.

Claim 7 of the instant application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/924,518 in view of Moriwaki (JP 04-331094) and Sanpei (JP 09-076190). As outlined in the below table claim 4 of the copending application recites all the claimed structure of claim 7 of the instant application except for the cutting apparatus being disposed in a printer and except for the rake angle of the round blade not being less than 70 degrees: 
Instant Application
Copending Application SN 16/924,518
7. A printing apparatus comprising: a transport unit for transporting a medium; 
1. A cutter device comprising: a transport unit for transporting a medium;
a printing unit configured to perform printing on the medium;
(see below)
a round blade configured to move, while rotating, in a width direction intersecting a transport direction in which the medium is transported; and 
a round blade configured to move, while rotating, in a width direction intersecting a transport direction in which the medium is transported; 
a fixed blade provided along the width direction, 
wherein a rotation direction in which the round blade rotates when the medium is cut by causing the round blade to move to a first direction of the width direction coincides with the first direction, 
a fixed blade provided along the width direction;
(claim 3) wherein a rotation direction in which the round blade rotates when the medium is cut by causing the round blade to move to the first direction coincides with the first direction.
a rotational speed at which the round blade rotates when the medium is cut by causing the round blade to move to the first direction is set greater than a speed at which the round blade is caused to move to the first direction, 
(claim 4) wherein a rotational speed at which the round blade rotates when the medium is cut by causing the round blade to move to the first direction is set greater than a speed at which the round blade is caused to move to the first direction.


Sanpei teaches a similar cutting device 5 disposed in a printing apparatus (as shown in Fig. 1 of Sanpei). The printing apparatus including a printing unit 2,3 configured to perform printing on a medium 1. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Sanpei with claim 4 of the copending application for the advantage of applying print to the medium being cut. 
Moriwaki teach a similar cutter device including a round blade 5 that has a rake angle of not less than 70 degrees (the angle α can be from 80-100 degrees, Moriwaki, paragraph [0011]; Fig. 1[b]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Moriwaki with the invention recited in claim 4 of the copending application for the advantage of reducing paper powder when cutting coated paper (Moriwaki, paragraph [0008]). 
This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 4,979,838) in view of Koshio et al. (US 2012/0211153). 
With respect to claim 1, Yokota et al. disclose the claimed cutter device except that they are silent on the thickness of the round blade. Yokota et al. disclose a cutter device comprising: 
a transport unit 32 for transporting a medium 24; 
a round blade 82 configured to move, while rotating, in a width direction intersecting a transport direction in which the medium 24 is transported (as shown in Fig. 4 of Yokota et al.); 
and a fixed blade 90 provided along the width direction, wherein 
a rotation direction (counterclockwise in Fig. 4 of Yokota et al., col. 5, lines 39-43) in which the round blade rotates when the medium is cut by causing the round blade to move to a first direction (left in Fig. 4 of Yokota et al.) of the width direction coincides with the first direction, 
a rotational speed at which the round blade rotates when the medium is cut by causing the round blade to move to the first direction is set greater than a speed at which the round blade is caused to move to the first direction (Yokota et al., col. 6, lines 7-12). Note, while Yokota et al. teaches this limitation, such a limitation is considered a statement of intended use. Applicant has not recited any structure, such as a controller, which would cause the rotational speed to be greater that then the speed at which the round blade moves in the first direction. 
Koshio et al. teach a similar cutter device including a round blade 11 that has a thickness of  not less than 1mm (“The thickness of the circular cutter 11 is in a range of not less than 0.1 mm to not more than 1.0 mm,” Koshio et al., paragraph [0034]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Koshio et al. with the cutter device disclosed by Yokota et al. because it would have been obvious to try. Using a 1 mm thick round blade as taught by Koshio et al. would yield the predictable result of successfully separating the media being cut.
With respect to claim 6, Yokota et al. disclose the claimed printing apparatus except that they are silent on the thickness of the round blade. Yokota et al. disclose a printing apparatus comprising: 
a transport unit 32 for transporting a medium 24; 
a printing unit configured to perform printing on the medium 24 (“printing stations,” Yokota et al., col. 2, lines 51-53); 
a round blade 82 configured to move, while rotating, in a width direction intersecting a transport direction in which the medium 24 is transported (as shown in Fig. 4 of Yokota et al.); 
 and a fixed blade 90 provided along the width direction, wherein 
a rotation direction (counterclockwise in Fig. 4 of Yokota et al., col. 5, lines 39-43) in which the round blade rotates when the medium is cut by causing the round blade to move to a first direction (left in Fig. 4 of Yokota eta l) of the width direction coincides with the first direction, 
a rotational speed at which the round blade rotates when the medium is cut by causing the round blade to move to the first direction is set greater than a speed at which the round blade is caused to move to the first direction (Yokota et al., col. 6, lines 7-12). Note, while Yokota et al. teaches this limitation, such a limitation is considered a statement of intended use. Applicant has not recited any structure, such as a controller, which would cause the rotational speed to be greater that then the speed at which the round blade moves in the first direction. 
Koshio et al. teach a similar cutter device including a round blade 11 that has a thickness of  not less than 1mm (“The thickness of the circular cutter 11 is in a range of not less than 0.1 mm to not more than 1.0 mm,” Koshio et al., paragraph [0034]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Koshio et al. with the printing apparatus disclosed by Yokota et al. because it would have been obvious to try. Using a 1 mm thick round blade as taught by Koshio et al. would yield the predictable result of successfully separating the media being cut.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 4,979,838) in view of Moriwaki (JP 04-331094). 
With respect to claim 2, Yokota et al. disclose the claimed cutter device except that they are silent on rake angle of the round blade. Yokota et al. disclose a cutter device comprising: 
a transport unit 32 for transporting a medium 24; 
a round blade 82 configured to move, while rotating, in a width direction intersecting a transport direction in which the medium 24 is transported (as shown in Fig. 4 of Yokota et al.); 
and a fixed blade 90 provided along the width direction, wherein 
a rotation direction (counterclockwise in Fig. 4 of Yokota et al., col. 5, lines 39-43) in which the round blade rotates when the medium is cut by causing the round blade to move to a first direction (left in Fig. 4 of Yokota eta l) of the width direction coincides with the first direction, 
a rotational speed at which the round blade rotates when the medium is cut by causing the round blade to move to the first direction is set greater than a speed at which the round blade is caused to move to the first direction (Yokota et al., col. 6, lines 7-12). Note, while Yokota et al. teaches this limitation, such a limitation is considered a statement of intended use. Applicant has not recited any structure, such as a controller, which would cause the rotational speed to be greater that then the speed at which the round blade moves in the first direction. 
Moriwaki teach a similar cutter device including a round blade 5 that has a rake angle of not less than 70 degrees (the angle α can be from 80-100 degrees, Moriwaki, paragraph [0011]; Fig. 1[b]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Moriwaki with the cutting device disclosed by Yokota et al. for the advantage of reducing paper powder when cutting coated paper (Moriwaki, paragraph [0008]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 4,979,838) in view of Moriwaki (JP 04-331094), as applied to claim 2 above, and further in view of Koshio et al. (US 2012/0211153).
With respect to claim 3, Yokota et al. in view of Moriwaki disclose the claimed cutter device except that they are silent on the thickness of the round blade. However, Koshio et al. teach a similar cutter device including a round blade 11 that has a thickness of  not less than 1mm (“The thickness of the circular cutter 11 is in a range of not less than 0.1 mm to not more than 1.0 mm,” Koshio et al., paragraph [0034]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Koshio et al. with the cutter device disclosed by Yokota et al. in view of Moriwaki because It would have been obvious to try. Using a 1 mm thick round blade as taught by Koshio et al. would yield the predictable result of successfully separating the media being cut. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 4,979,838) in view of Koshio et al. (US 2012/0211153), as applied to claim 1 above, and further in view of Ishikura (JP 2000-317882). 
With respect to claim 4 Yokota et al. in view of Koshio et al. disclose the claimed invention except for the thickness of the fixed blade being not less than 1mm. However, Ishikura teaches a cutting device including a movable blade 2 and a fixed blade 1 in which the fixed blade is 1.5 mm thick (see abstract of Ishikura). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Ishikura with cutter device disclosed by Yokota et al. in view of Koshio et al. for the advantage of providing a strong fixed blade that can withstand the movement of the movable blade without warping or bending.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 4,979,838) in view of Koshio et al. (US 2012/0211153), as applied to claim 1 above, and further in view of JP 7-48395. 
With respect to claim 5, Yokota et al. in view of Koshio et al. disclose the claimed cutter device except that they are silent on the rake angle of the fixed blade. However, JP 7-48395 teaches a similar cutter device including a round blade 1 and a fixed blade 2 in which the fixed blade has a rake angle of 80 degrees (page 2 of the machine translation of JP 7-48395 indicates a rake angle of 10 degrees. However, this angle is measured from the horizontal. Applicant defines the rake angle measured from the vertical which in this case would make the rake angle 80 degrees). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of JP 7-48395 with the cutter device disclosed by Yokota et al. in view of Koshio for the advantage reducing the generation of chips and the like during cutting (JP 7-48395, page 1, lines 1-4 of the machine translation).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 4,979,838) in view of Moriwaki (JP 04-331094). 
With respect to claim 7, Yokota et al. disclose the claimed printing apparatus except that they are silent on the rake angle of the round blade. Yokota et al. disclose a printing apparatus comprising: 
a transport unit 32 for transporting a medium 24; 
a printing unit configured to perform printing on the medium 24 (“printing stations,” Yokota et al., col. 2, lines 51-53); 
a round blade 82 configured to move, while rotating, in a width direction intersecting a transport direction in which the medium 24 is transported (as shown in Fig. 4 of Yokota et al.); 
 and a fixed blade 90 provided along the width direction, wherein 
a rotation direction (counterclockwise in Fig. 4 of Yokota et al., col. 5, lines 39-43) in which the round blade rotates when the medium is cut by causing the round blade to move to a first direction (left in Fig. 4 of Yokota eta l) of the width direction coincides with the first direction, 
a rotational speed at which the round blade rotates when the medium is cut by causing the round blade to move to the first direction is set greater than a speed at which the round blade is caused to move to the first direction (Yokota et al., col. 6, lines 7-12). Note, while Yokota et al. teaches this limitation, such a limitation is considered a statement of intended use. Applicant has not recited any structure, such as a controller, which would cause the rotational speed to be greater that then the speed at which the round blade moves in the first direction. 
Moriwaki teach a similar cutter device including a round blade 5 that has a rake angle of not less than 70 degrees (the angle α can be from 80-100 degrees, Moriwaki, paragraph [0011]; Fig. 1[b]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Moriwaki with the printing apparatus disclosed by Yokota et al. for the advantage of reducing paper powder when cutting coated paper (Moriwaki, paragraph [0008]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blanco Gabella, Cordero et al., and Labrecque are cited to show other examples of cutter devices in which a rotary speed of a round blade is faster than a linear speed of the cutter carrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        December 28, 2021